Citation Nr: 1433983	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-44 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and chronic obstructive pulmonary disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In February 1967 and March 1984, the RO denied the claim of entitlement to service connection for residuals of pneumonia.  The Veteran submitted a new service connection claim in March 2010.  As he is currently diagnosed with chronic obstructive pulmonary disease in addition to the previously denied residuals of pneumonia, the Board has construed the current appeal as a new claim rather than a petition to reopen the previous claim of service connection for residuals of pneumonia.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, as the record reflects diagnoses for various respiratory disorders, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and chronic obstructive pulmonary disease.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2010.  The examiner diagnosed him as having obstructive lung disease and residuals of pneumonia.  The examiner opined that his obstructive lung disease and residuals of pneumonia are less likely than not related to the Veteran's in-service incident of pneumonia.  The examiner reasoned that one episode of pneumonia does not predispose an individual to additional infections, fibrosis was not seen on the Veteran's in-service x-rays following pneumonia, and the Veteran has a history of smoking.  

The Board finds that a VA addendum opinion is necessary to ensure that the VA examiner considered the Veteran's pertinent medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran's service treatment records reveal that the Veteran had pneumonia in December 1964, January 1965, and April 1965.  An x-ray report revealed that in January 1965, the Veteran had "some slight residual fibrosis."  In February 1966, the Veteran had acute tonsillitis and bronchitis with a negative chest x-ray.  A May 1966 x-ray of the chest was noted to be normal.  The Veteran's post-service records indicate treatment for bronchopneumonia in September 1970 and November 1970 and treatment for bronchitis eighteen times from August 1975 to October 1983.  In December 1983, the Veteran was diagnosed with bronchitis with onset of fibrosis.  The record further reveals treatment for pneumonia in 2007 and 2009, with a VA treatment record indicating pneumonia, org. NOS in October 2010.  An addendum opinion is required to ensure consideration of the above mentioned treatment records and to clarify the examiner's statement that the Veteran had one incident of pneumonia in service and that the Veteran did not have evidence of fibrosis on his in-service x-rays.    

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent outstanding records of VA treatment, to include pertinent respiratory records from the Rochester CBOC dated November 2001 through January 2002, as well as pertinent VA treatment records dated after December 2010.  The record also reveals that the Veteran was in receipt of care at the Minneapolis VA prior to the Rochester CBOC.  The RO shall obtain pertinent outstanding records of respiratory care at the Minneapolis VA.  If no additional records are available, include documentation of the unavailability in the claims file.        

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent private treatment records from the Austin Medical Center regarding his respiratory disorders.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his respiratory disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After associating any pertinent, outstanding records, send the Veteran's claims file to the examiner who conducted the December 2010 VA examination, or if the examiner is no longer available, a suitable replacement, to require that the examiner prepare an addendum to the December 2010 VA examination report.

The examiner shall review the claims folder, to specifically include review of the Veteran's service treatment records from January 1965 and April 1965 which reveal treatment for pneumonia in service and January 1965 private x-ray that was conducted while the Veteran was on active duty which revealed "some slight residual fibrosis."  The examiner shall additionally consider the August 1965 service treatment record which noted an upper respiratory infection, February 1966 diagnosis of acute tonsillitis and bronchitis with a negative chest x-ray, and a May 1966 x-ray that noted a normal chest.  The examiner shall also review the letter from Dr. Steinkamp that diagnosed bronchopneumonia in September 1970 and November 1970 and the letter from Dr. Hill that stated that the Veteran had episodes of bronchitis eighteen times from 1975 to 1983.  

After review of the above mentioned treatment records, the examiner should discuss the significance of the January 1965 x-ray report and clarify his previous statement that the Veteran did not have evidence of fibrosis on his x-rays in service and that the Veteran had one in-service incident of pneumonia.  He should then opine as to whether the Veteran's currently diagnosed respiratory disorders, to include obstructive lung disease, pneumonia org. NOS, and residuals of pneumonia, are at least as likely as not related to or had its onset in service.  

5. Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

